2121 Sage Road, Suite 200 Houston, Texas 77056 Phone713.625.7800 Fax713.625.7890 NEWS RELEASE Contact:Ben Wheatley Phone:(713) 662-0359 FOR IMMEDIATE RELEASE 7:30 A.M. EDT, July 30, 2009 Exobox Founding Members Agree to Return Common Shares HOUSTON, TEXAS (JULY 30, 2009) – Exobox Technologies Corp. (OTCBB: EXBX), an information risk management and security solutions provider, announced that certain members of the Exobox Technologies Corp. founding group of shareholders have made a bold step in their commitment to the future of the company.Scott R. Copeland, Exobox co-founder and chairman of the board of directors; Reginald Goodman, Exobox co-founder; Marcos Pernia, Exobox co-founder; and Dr. Richard Evans, current member of the Exobox board of directors have collectively agreed to return approximately 60 million shares to the Company. In addition to the return of the shares to the Company, each participating member has agreed to a defined diversification plan whereby each will sell no more than a maximum of 500,000 shares per month for 12 months. Based on the Company’s average monthly trading volume over the last 90 days, in the aggregate, these sales if made in their entirety would represent approximately 8 percent of the Company’s average monthly trading volume. The Company has agreed to issue a two-year warrant to each participating member exercisable to purchase Company common stock in an amount equal to 20 percent of the shares returned, at an exercise price equal to the purchase price of the Company securities in the $2.5 million funding described below. Based on the Company’s current number of shares outstanding of approximately 460 million, the number of shares outstanding would be reduced to approximately 400 million, excluding any shares issuable pursuant to the contemplated financing or through exercise of the warrants issued in connection with the return of shares.
